DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/14/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The information disclosure statement filed on 08/14/2019 has considered except for the following:
StealthStation ™S8 Spinal Navigation Solution, Medtronic PLC Brain Therapies, UC201909309 EN, PMD022116-1.0, © 2019 Medtronic
The Clinical and Economic Benefits of Using StealthStation® Navigation and O-arm Imaging Systems for Spine Surgery, Medtronic Surgical Technologies, UC2014181 EN © 2014 Medtronic, Inc. PMD013694-1.0
StealthStation® S70 Treatment Guidance System Manual, Part Number 9733782, revision 14, 02007-2012 Medtronic Navigation, Inc., 74 pp
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esterberg (PGPub # 20160324580).
Regarding claim 1, Esterberg teaches a system for image guided procedures, the system comprising: one or more smartglasses or an imaging device configured to acquire image data of at least one object of a subject [systems and methods for computer-assisted surgical navigation (par. 0002). Headset view of a surgical field by which at least aspects of surgical navigation may be implemented […] The headset view shows an incision and a virtual CT model of underlying honey structures in anatomical registration (par. 0102)];
and a navigation system configured to register the acquired image data to one or more coordinate systems [The reference coordinate frame may be used to fuse larger 3D anatomical images such as a CT model to points designated by the surgeon […] These may provide the foundational reference coordinate system used to present optically realistic augmented reality displays in the eyepiece (par. 0185)],
wherein the one or more smartglasses are further configured to: display one or more superimposed images over a portion of the subject, the one or more superimposed images being related to the acquired image data [provide the user with an image that appears to be a three-dimensional representation of the underlying anatomy […] All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration (par. 0091)],
and align the one or more superimposed images to correspond with a position of the at least one object
Regarding claim 2, Esterberg teaches the system of claim 1, further comprising a work station configured to receive the acquired image data [the headset includes a digital connection to a computing machine […] for constructing the external three-dimensional model from optical data received by the camera (par. 0018)],
and to segment the acquired image data, such that a user can select at least one of the one or more superimposed images that corresponds to a segment of the acquired image data [Individual bones or anatomical elements may be selected for inspection (par. 0022). This embodiment may segment out individual anatomical elements such as bones, and optionally soft tissue features such as organs, nerve tracts and ligaments (par. 0023)].
Regarding claim 3, Esterberg teaches the system of claim 1, wherein the one or more smartglasses are configured to display the one or more superimposed images as being translucent, semi-translucent, or opaque [Subsequent processing […] for generating a fusion virtual image […] with a selectable level of transparency of the virtual features. […] can select a fully transparent view of the solid model […] or an opaque view (par. 0139)].
Regarding claim 4, Esterberg teaches the system of claim 1, wherein the one or more smartglasses are further configured to display the one or more superimposed images as two-dimensional images or three-dimensional images [the perception of depth and three-dimensional structure obtained on the basis of visual information […] may be simulated using raytrace software for creating a two-dimensional perspective view (par. 0084)].
Regarding claim 5, Esterberg teaches the system of claim 1, wherein the one or more smartglasses are further configured to receive an input to align the one or more superimposed images. [FIG. 25B shows an example headset view of a visible surgical glove manipulating a virtual object (Fig. 25b; par. 0165) [...] a surgeon points out the relevant registration guides on the external wireframe 
Regarding claim 6, Esterberg teaches the system of claim 5, wherein the input corresponds to one or more fiducial points on the at least one object [A tool with a radiobeacon or light emitting diode may be used to identify the exposed anatomical features in the surgical view as a first step in aligning a CT model with the patient as supine on an operating table (par. 0103). Radiobeacons may be placed as markers to accelerate re-alignment of the display (Fig. 4; par. 0104)].
Regarding claim 7, Esterberg teaches the system of claim 6, wherein the one or more smartglasses are configured to align the one or more superimposed images based on the position of the one or more fiducial points on the at least one object [a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view (par. 0090)].
Regarding claim 8, Esterberg teaches the system of claim 8, wherein the input corresponds to a user gesture interacting with the one or more superimposed images [The part (of the virtual image) may be manipulated by rotation and magnification according to hand gestures as a virtual image projected into the eyepiece (par. 0022)].
Regarding claim 9, Esterberg teaches a method for image guided procedures, the method comprising: acquiring image data of at least one object of a subject [headset view of a surgical field by which at least aspects of surgical navigation may be implemented […] The headset view shows an incision and a virtual CT model of underlying honey structures in anatomical registration (par. 0102)],
the acquired image data being registered to one or more coordinate systems [The reference coordinate frame may be used to fuse larger 3D anatomical images such as a CT model to points 
receiving the acquired image data;  [the surgeon may be wearing a headset having an eyepiece, a camera […] wherein the headset includes a digital connection to a computing machine […] for constructing the external three-dimensional model from optical data received by the camera (par. 0018)];
displaying, on one or more smartglasses, one or more superimposed images over a portion of the subject, the one or more superimposed images being related to the acquired image data [provide the user with an image that appears to be a three-dimensional representation of the underlying anatomy […] All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration (par. 0091)];
and aligning the one or more superimposed images to correspond with a position of the at least one object [patient imaging data must be fused with the surgeon's visual perspective of the surgical field so that a virtual fusion image is presented in correct anatomical alignment and registration (par. 0012)].
Regarding claim 10, Esterberg teaches the method of claim 9, further comprising segmenting the acquired image data, such that a user can select at least one of the one or more superimposed images that corresponds to a segment of the acquired image data [Individual bones or anatomical elements may be selected for inspection (par. 0022). This embodiment may segment out individual anatomical elements such as bones, and optionally soft tissue features such as organs, nerve tracts and ligaments (par. 0023)].
Regarding claim 11, Esterberg teaches the method of claim 9, wherein the displaying the one or more superimposed images further comprises displaying the one or more superimposed images, on the one or more smartglasses, as being translucent, semi-translucent, or opaque [Subsequent processing […] 
Regarding claim 12, Esterberg teaches the method of claim 9, wherein the displaying the one or more superimposed images further comprises displaying the one or more superimposed images, on the one or more smartglasses, as two-dimensional images or three dimensional images [the perception of depth and three-dimensional structure obtained on the basis of visual information […] may be simulated using raytrace software for creating a two-dimensional perspective view (par. 0084)].
Regarding claim 13, Esterberg teaches the method of claim 9, further comprising receiving an input to align the one or more superimposed images [FIG. 25B shows an example headset view of a visible surgical glove manipulating a virtual object (Fig. 25b; par. 0165) [...] a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece (par. 0124)].
Regarding claim 14, Esterberg teaches the method of claim 13, wherein the input corresponds to one or more fiducial points on the at least one object [A tool with a radiobeacon or light emitting diode may be used to identify the exposed anatomical features in the surgical view as a first step in aligning a CT model with the patient as supine on an operating table (par. 0103). Radiobeacons may be placed as markers to accelerate re-alignment of the display (Fig. 4; par. 0104)].
Regarding claim 15, Esterberg teaches the method of claim 14, further comprising aligning the one or more superimposed images based on the position of the one or more fiducial points on the at least one object
Regarding claim 16, Esterberg teaches the method of claim 13, wherein the input corresponds to a user gesture interacting with the one or more superimposed images [The part [of the virtual image] may be manipulated by rotation and magnification according to hand gestures as a virtual image projected into the eyepiece (par. 0022)].
Regarding claim 17, Esterberg teaches a computer program product, comprising: a non-transitory computer-readable storage medium having program instructions embodied [The system memory may include computer storage media in the form of volatile and/or nonvolatile memory such as read only memory (ROM) and/or random access memory (RAM) […] system memory may also include an operating system, application programs, application program interfaces, other program modules, and program data (par. 0152)],
therewith for image guided procedures, the program instructions executable by one or more processors, the program instructions comprising [headset view of a surgical field by which at least aspects of surgical navigation may be implemented […] The headset view shows an incision and a virtual CT model of underlying honey structures in anatomical registration (par. 0102)]:
acquiring image data of at least one object of a subject, the acquired image data being registered to one or more coordinate systems [The reference coordinate frame may be used to fuse larger 3D anatomical images such as a CT model to points designated by the surgeon […] These may provide the foundational reference coordinate system used to present optically realistic augmented reality displays in the eyepiece (par. 0185)];
receiving the acquired image data [the surgeon may be wearing a headset having an eyepiece, a camera […] wherein the headset includes a digital connection to a computing machine […] for constructing the external three-dimensional model from optical data received by the camera (par. 0018)]

and aligning the one or more superimposed images to correspond with a position of the at least one object [patient imaging data must be fused with the surgeon's visual perspective of the surgical field so that a virtual fusion image is presented in correct anatomical alignment and registration (par. 0012)].
Regarding claim 18, Esterberg teaches the computer program product of claim 17, wherein the program instructions further comprise receiving an input to align the one or more superimposed images [FIG. 25B shows an example headset view of a visible surgical glove manipulating a virtual object (Fig. 25b; par. 0165). [...] a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece (par. 0124)].
Regarding claim 19, Esterberg teaches the computer program product of claim 18, wherein the input corresponds to one or more fiducial points on the at least one object, and wherein the program instructions further comprise aligning the one or more superimposed images based on the position of the one or more fiducial points on the at least one object [a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view (par. 0090)].
Regarding claim 20, Esterberg teaches the computer program product of claim 18, wherein the input corresponds to a user gesture interacting with the one or more superimposed images [The part (of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones et al. (PGPub # 20160225192) teaches an augmented reality surgical system includes a head mounted display with a see-through display screen, a motion sensor, a camera, and computer equipment with a reference display that super-imposes to an anatomical model to a real image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.J.S./Examiner, Art Unit 3793                 

/JONATHAN CWERN/Primary Examiner, Art Unit 3793